Case 9:20-cv-82004-DMM Document 1 Entered on FLSD Docket 11/02/2020 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION


  Luda Cannon
                                            :
                Plaintiff,                  :
                                            :   Case No.
   vs.                                      :
   M & R UNITED INC                         :
                                            :
               Defendant.                   :
   _________________________________        :
                                            :



                                      COMPLAINT

  Plaintiff residing at 524 West Main St. Maple Shade, New Jersey

  Hereby sues the Defendant for Injunctive Relief, attorney’s

  fees, litigation expenses, and costs pursuant to the Americans

  with Disabilities Act, 42 U.S.C. sec.             12181 et seq. (ADA) and

  for Injunctive Relief, damages attorney fees litigation expenses

  and costs pursuant to the Americans with Disabilities Act.


                       THE ADA’S FUNDAMENTAL EFFECT ON
                       ACCESS TO PUBLIC ACCOMMODATIONS.

            The ADA mandates fundamental changes in the historical

  treatment of persons with disabilities and specifically requires

  that    public       accommodations     include     a    failure   to   remove

  architectural barriers that are structural in nature in existing

  facilities. . . where such removal is readily achievable, 42

  U.S.C. § 12182(b)(c).           Congress enacted the law because of its
Case 9:20-cv-82004-DMM Document 1 Entered on FLSD Docket 11/02/2020 Page 2 of 11



  deep concern with the “alarming degree of non-participation in

  public life by persons with disabilities.            It found a “sobering

  picture of an isolated and secluded population” in which the

  “large      majority”   of   persons   with   disabilities   do   not   go   to

  public accommodations.          H.R. Rep. No. 101-485(II), 34 (1990),

  reprinted in 1990 U.S.C.C.A.N. 303, 316.            Predominate among the

  causes of this social isolation were “architectural barriers” to

  access. ​Id​. at 385.


             Nanni v. Aberdeen Marketplace. 878F.3d. 447,457
             (4th Cir. 2017)       the court    explained the
             purpose of active enforcement of the ADA.
             Moreover, under our system, all citizens are
             obliged to obey the law to aid law enforcement
             efforts. In various situations, citizens are
             required by law to report violators to the
             proper authorities. See,e.g., 18 U.S.C. sec. 4
             (requiring citizens to report felony offenses
             to judges and other authorities.) As Supreme
             Court acknowledged several years ago, the
             “enforcement ​[​of civil rights laws​] ​would prove
             difficult” and our country will be obliged “to
             rely in part upon private litigation as a means
             of securing broad compliance.” See Newman v.
             Park Entrers., 390 U.S. 400, 401, (1968). That
             very principle is also embodied in the ADA. See
             Dudley, 333 F. 3d at 306-07 (discussing
             importance of private litigation in achieving
             broad compliance with ADA.


   First Count

  1.            Plaintiff, is an individual whom is a citizen residing

  at   524    West   Main Street. Maple Shade Burlington County, New


                                         2
Case 9:20-cv-82004-DMM Document 1 Entered on FLSD Docket 11/02/2020 Page 3 of 11



  Jersey. For approximately five months she resides in Florida and

  is a frequent traveler to Northlake Blvd and the Defendants’

  business.

  2.            Defendant’s business is public accommodation, located

  at   9031    North      Military Trail Palm Beach Gardens, Palm Beach

  County, Florida.



  3.       Defendants       public   accommodation        contains         a Chevron gas

  station and a connivance store.

  4.            Venue      is    properly    located       in   this       district   the

  property which is the subject of this case of is in Florida. The

  Defendants’ property is located in Palm Beach County and does

  business within this judicial district.

  5.            Pursuant to 28 U.S.C. sec 1331 and 28 U.S.C. sec 1343,

  this Court has been given original jurisdiction over actions

  which arise from the Defendants’ violations of Title III of the

  Americans with Disabilities Act, 42 U.S.C. sec 12181 ​et seq​.

  6.            Plaintiff       Cannon    qualifies       as    an    individual      with

  disabilities       as    defined   by     the   ADA.    She   has    orthopedic     and

  neurological       disabilities.       Plaintiff       ambulates     by    means of a

  walker      and   manual      wheelchair   and   is     unable      to    walk   without

  assistance. She has reduced ability to push and pull. She also

  has a heart disability and is a kidney transplant survivor.

  7.            Defendant owns, leases, leases to, or operates a place

                                             3
Case 9:20-cv-82004-DMM Document 1 Entered on FLSD Docket 11/02/2020 Page 4 of 11


  of     public     accommodation           as     defined       by    the        ADA    and     the

  regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.

  Defendant is responsible for complying with the obligations of

  the ADA.        The place of public accommodation that the Defendant

  owns,     operates,         leases    or       leases     is    located         at9031       North

  Military Trail Palm Beach Gardens, Palm Beach County,                                  , Florida

  34945.



  8.        Cannon has a realistic, credible, existing and continuing

  threat    of     discrimination           from    the    Defendant’s           non-compliance

  with the ADA with respect to this property as described but not

  necessarily       limited       to    the        allegations        of     this       complaint.

  Plaintiff       has     reasonable         grounds       to    believe         that     he    will

  continue to be subjected to discrimination in violation of the

  ADA by the Defendant. Cannon desires to visit the subject public

  accommodation         not    only    to        avail    himself      of        the    goods   and

  services available at the property but to assure himself that

  this    property is in compliance with the ADA so that he and

  others similarly situated will have full and equal enjoyment of

  the property without fear of discrimination.

   9.            The Defendant has discriminated against the individual

  Plaintiff by denying her access to, and full and equal enjoyment

  of,     the    goods,       services,      facilities,         privileges,            advantages

  and/or        accommodations         of     the        buildings         and     services      as

  prohibited by 42 U.S.C. sec​'​ 12182 et seq.
                                     4
Case 9:20-cv-82004-DMM Document 1 Entered on FLSD Docket 11/02/2020 Page 5 of 11


  10.           The Defendant has discriminated, and is continuing to

  discriminate, against the Plaintiff in violation of the ADA by

  failing to, inter ​alia​, have accessible facilities by January

  26, 1992 (or January 26, 1993, if Defendant has 10 or fewer

  employees and gross receipts of $500,000 or less). A preliminary

  inspection      of   Defendants   property   has   shown    that   violations

  exist.    These violations that personally encountered, and which

  were verified by an ADA expert, indicated but are not limited

  to:


  11.    ​The   Plaintiff has on many occasions enjoyed the services of

  the Defendant been often a patron on NORTHLAKE BLVD. She also

  has visited intentionally as a tester as well as a patron to

  ensure compliance with the ADA pursuant to . Houston v. Marod

  Supermarkets, 733. F. 3d 1323 (11th cir. 2013). As stated she

  has been a patron on many occasions including October 24, 2020 ,

  October 28, 2020 and       October 30, 2020.

  12.    Her ability to use the public accommodation was greatly impaired because

  of physical barriers.

  13.    Below mentioned is the following barriers:

  14.   Exterior:

  Exterior routes into the store from the

  commons and parking.

     a. There is no accessible route within the site from             parking

        spaces and accessible parking public streets and sidewalks;


                                         5
Case 9:20-cv-82004-DMM Document 1 Entered on FLSD Docket 11/02/2020 Page 6 of 11


          public transportation. ADAAG 206.2.1.

     b. The public accommodation violates ADAAG 206, 206.2 in not

          providing an access route. Specially, the route provided to

          the    entrances       has    physical       barriers.      containing        of     too

          steep slopes and cross slopes without a                          level landing in

          violation ADAAG 206, 206.2, 401, 402,403, 404, 405, 406, et

          al.    These      barriers       impair       her   use     of    the    defendant’

          services.


  15.     Bathrooms



        ​a. The bathroom door closes too quickly and is too heavy. ​ ADAAG ​404.2.8, 404.2.8

        b. There is no vertical grab bar. ADAAG 604.5.1

        c. These barriers impair her use of the bathroom.



  16.     Parking​.

  There is no accessible parking in that the space provided for

  the disabled is on a slope that exceeds 2%. ADAAG 502.4.

  The parking has no proper signage.



  Maintenance.

     a. The accessible features of the facility are not maintained,

          creating barriers to access for the Plaintiff, as set forth

          herein, in violation of §28 CFR §36.211.


                                                  6
Case 9:20-cv-82004-DMM Document 1 Entered on FLSD Docket 11/02/2020 Page 7 of 11


  17.           All of the foregoing violations are violations of the

  2010    Standards        for    Accessible          Design,       as    well       as    the    1991

  Standards, as promulgated by the U.S. Department of Justice.

  18.           The foregoing discriminatory violations described in

  are not an exclusive list of the Defendants’ ADA violations.

  Plaintiff requires the inspection of the Defendants’ place of

  public accommodation in order to photograph and measure all of

  the    discriminatory          acts        violating    the       ADA     and       all    of       the

  barriers      to    access.         The    individual       Plaintiff         and       all    other

  individuals similarly situated, have been denied access to, and

  have     been      denied      the        benefits     of     services,         programs            and

  activities of the Defendants buildings and its facilities, and

  have otherwise been discriminated against and damaged by the

  Defendant because of the Defendants ADA violations, as set forth

  above.        The    individual           Plaintiff,        and   all     others         similarly

  situated will continue to suffer such discrimination, injury and

  damage      without      the    immediate       relief       provided         by    the       ADA    as

  requested       herein.        In     order     to     remedy          this    discriminatory

  situation,         the    Plaintiff          requires        an        inspection         of        the

  Defendants’ place of public accommodation in order to determine

  all    of   the     areas      of    non-compliance          with      the    Americans         with

  Disabilities Act.

  19.           Defendant        has        discriminated       against         the       individual

  Plaintiff by denying him access to full and equal enjoyment of

  the goods, services, facilities, privileges, advantages and/or
                                                  7
Case 9:20-cv-82004-DMM Document 1 Entered on FLSD Docket 11/02/2020 Page 8 of 11


  accommodations       of      its        place        of     public      accommodation           or

  commercial facility in violation of 42 U.S.C. sec 12181 ​et seq​.

  and 28 CFR 36.302 et seq.                Furthermore, the Defendant continues

  to discriminate against the Plaintiff, and all those similarly

  situated    by      failing        to     make        reasonable        modifications          in

  policies, practices or procedures, when such modifications are

  necessary    to    afford     all       offered       goods, services, facilities,

  privileges,       advantages       or    accommodations           to     individuals          with

  disabilities; and by failing to take such efforts that may be

  necessary    to    ensure     that no individual with a disability is

  excluded,     denied      services,        segregated            or     otherwise         treated

  differently than other individuals because of the absence of

  auxiliary aids and services.

  20.         Plaintiff is without adequate remedy at law and is

  suffering     irreparable          harm.             Considering         the        balance    of

  hardships    between      the      Plaintiff          and      Defendant,       a    remedy     in

  equity is warranted. Furthermore, the public interest would not

  be disserved by a permanent injunction.                          Plaintiff has retained

  the undersigned counsel and are entitled to recover attorney’s

  fees, costs and litigation expenses from the Defendant pursuant

  to 42 U.S.C. sec 12205 and 28 CFR 36.505.

  21.         Defendant        is         required          to    remove      the          existing

  architectural      barriers        to    the        physically        disabled, when such

  removal     is     readily      achievable             for      its     place       of     public

  accommodation that have existed prior to January 26, 1992, 28
                                                  8
Case 9:20-cv-82004-DMM Document 1 Entered on FLSD Docket 11/02/2020 Page 9 of 11


  CFR     36.304(a);    in   the   alternative,        if    there   has    been   an

  alteration to Defendants’ place of public accommodation since

  January 26, 1992, then the Defendant is required to ensure to

  the maximum extent feasible, that the altered portions of the

  facility are readily accessible to and useable by individuals

  with disabilities, including individuals who use wheelchairs, 28

  CFR   36.402;   and    finally, if the Defendant’s facility is one

  which     was   designed      and     constructed         for   first    occupancy

  subsequent to January 26, 1993, as defined in 28 CFR 36.401,

  then the Defendant’s facility must be readily accessible to and

  useable by individuals with disabilities as defined by the ADA.

  22.         Notice to Defendant is not required as a result of the

  Defendant’s failure to cure the violations by January 26, 1992

  (or January 26, 1993, if Defendant has 10 or fewer employees and

  gross    receipts     of   $500,000    or   less).        All   other    conditions

  precedent have been met by Plaintiff or waived by the Defendant.

  23.         Pursuant to 42 U.S.C. ​'​ 12188, this Court is provided

  with authority to grant Plaintiff Injunctive Relief, including

  an order to require the Defendant to alter the subject public

  accommodation to make those facilities readily accessible and

  useable to the Plaintiff and all other persons with disabilities

  as defined by the ADA; or by closing the facility until such

  time as the Defendant cures its violations of the ADA.                    The

  Order shall further require the Defendant to maintain the

  required assessable features on an ongoing basis, and to require
                                  9
Case 9:20-cv-82004-DMM Document 1 Entered on FLSD Docket 11/02/2020 Page 10 of 11


   the institution of a policy that requires Defendant to maintain

   its accessible features.

   24.   ​The   Plaintiff will return and enjoy the services of the

   Defendant as she shops on Northlake BLVD. She also intends to be

   a tester as well as a patron to ensure compliance with the ADA

   and will return on many occasions including the Christmas and

   Easter and July 4, holidays. . Houston v. Marod Supermarkets,

   733. F. 3d 1323 (11th cir. 2013).

   19. The plaintiff assets the right to seek relief under

   administrative remedies       the law of Florida including damages

   under the Florida Constitution Art I section 2 and the Florida

   civil Rights Act of 1992 760.01 - 760.11.

   20. Prior to filing this suit the undersigned investigated

   whether the site has been filed. It has not been sued.

   WHEREFORE,​ plaintiff respectfully requests:

     a. The Court issue a Declaratory Judgment that determines that

         the Defendant at the commencement of the subject lawsuit is

         in     violation   of   Title        III   of   the   Americans   with

         Disabilities Act, 42 U.S.C. 12181 et seq.


     b. Injunctive relief against the Defendant including an order

         to make all readily achievable alterations to the facility;

         or to make such facility readily accessible to and usable

         by individuals with disabilities to the extent required by

         the ADA; and to require the Defendant to make reasonable

                                         10
Case 9:20-cv-82004-DMM Document 1 Entered on FLSD Docket 11/02/2020 Page 11 of 11


        modifications    in     policies, practices or procedures, when

        such   modifications      are    necessary     to   afford    all   offered

        goods,    services,     facilities,       privileges,     advantages      or

        accommodations     to    individuals      with   disabilities;      and   by

        failing to take such steps that may be necessary to ensure

        that no individual with a disability is excluded, denied

        services, segregated or otherwise treated differently than

        other individuals because of the absence of auxiliary aids

        and services.


     c. An award of attorney fees, costs and litigation expenses

        pursuant to 42 U.S.C. sec 12205.


     d. Such   other   relief    as     the    Court   deems   just   and   proper,

        and/or is allowable under Title III of the Americans with

        Disabilities Act.


                                        Respectfully submitted,


   Dated:   November 1, 2020.           S/ Anthony J. Brady Jr.
                                        Anthony J. Brady, Jr., Esq.


                                        604 Banyan Trail,
                                        811362
                                        Boca Raton, FL 33431
                                        (561) 603-6387
                                        Ladbrady@gmail.com​.
                                        Florida bar number 100366.
                                        Attorney for Plaintiff




                                          11
